Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.          With respect to applicant’s remarks regarding rejected claims on pages 7-14, the examiner respectfully disagrees.  
3.           Applicants argue, claims 21, 34, 35, 36, “require responsive to a determination that a brightness ratio of a predetermined area on a surface of the leadframe is within a predetermined range”.   However, in reviewing Sakai’s reference, Sakai disclosed “irradiating the surface of the lead frame LF with a laser beam from a marking apparatus 40”, ([0097]), “the surface of each sealing body 10 formed in the lead frame LF is sequentially irradiated with a laser beam LB, and the two-dimensional code 30B is marked, corresponding to the substrate ID of the relevant lead frame LF”, ([0213]), “the lead frame LF is transported to a laser irradiation 
unit 309 by a transport unit 308, and as shown in FIG. 5, in each of the lead frames LF”, (0267]), “it is verified whether or not the character mark indicative of product information marked by the laser irradiation unit 337 in the visual inspection unit 340 has been reliably marked, and the result is associated with the IF information LFI on the lead frame LF and stored into the management server 3345”, ([0322]), “in the ID marking process in the embodiments, as shown in FIG. 5, an example has been described in which the substrate ID (two-dimensional code 30A) is formed (marked) by radiating a laser beam on the surface of the substrate (lead frame LF).  Other than this, for example, as shown in FIG. 55A, the laser beam may be radiated on the surface of the substrate (lead frame LF) at a certain power (a first power) to form a decomposition region 400, and next, as shown in FIG. 55B, a laser beam of a power (a second power) higher than the power of the laser beam used in forming the decomposition region 400 may be radiated to the inside of the decomposition region 400, thereby forming (marking) the substrate ID (two-dimensional code 30A)”, [0406].  Therefore, it is inherent that by radiating a light source on the surface lead frame, the brightness ratio must be in a predetermined area and within predetermined range so that the method can perform the manufacturing package, i.e. marking process, transporting lead frame, displaying IF information, the product information, substrate ID, product type name, a customer logo mark, a production code, and the like.
4.         Further, in order to clarify the limitation “a brightness ratio of a predetermined area on a surface … is within a predetermined range”, the combination with reference of Dasgupta has been used.  In the other words, Dasgupta has also taught the limitation “a brightness ratio of a predetermined area on a surface … is within a predetermined range”, ([0044].  Calculate ratios of intensities of the reflecting surface is not different from determination that a brightness ratio of a predetermined area on a surface, the reflecting surface 112, and quality factor is not different from a predetermined range).  Note that only a portion of Dasgupta's reference that is “a brightness ratio of a predetermined area on a surface … is within a predetermined range” is used and combined with Sakai’s reference in order to perform manufacturing package.  The Examiner definitely does not use the whole Dasgupta's reference to combine with Sakai’s reference. In other words, Dasgupta's reference does not need to disclose all the requirements of the current application, which has already been disclosed in Sakai’s reference.  
	Grounds for the rejection of claims are provided below as necessitated by amendment.

Claim Rejections - 35 USC § 103
5.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

7.          Claims 21, 34-36 rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (Pub. No. 2014/0017822) in view of Dasgupta et al. (U.S. Pat. No. 2016/0195478). Hereafter “Sakai” and “Dasgupta”.
            Regarding Claims 21, 34-36, Sakai teaches 
            mounting a semiconductor chip on a leadframe, ([0007]),
            electrically connecting pads on the semiconductor chip with pads on the leadframe, ([0007, 0151, 0296]);
           applying a molding compound on the semiconductor chip and the leadframe and curing the molding compound, ([0031, 0185, 0192, 0196, 0198, 0199, 0201, 0202, 0203, 0228, 0306]); and

          According to Sakai by radiating a light source on the surface lead frame, the brightness ratio must be in a predetermined area and within predetermined range so that the method can perform the manufacturing package, i.e. marking process, transporting lead frame, displaying IF information, the product information, substrate ID, product type name, a customer logo mark, a production code, and the like.  Therefore, the limitation determination that a brightness ratio of a predetermined area on a surface of the target is within a predetermined range is inherently taught by Sakai, (Please see the explanation in paragraphs 3 above).
          Further, Dasgupta also teaches determination that a brightness ratio of a predetermined area on a surface of the target is within a predetermined range, ([0044]. Note: Calculate ratios of intensities of the reflecting surface is not different from determination that a brightness ratio of a predetermined area on a surface, the reflecting surface 112, and quality factor is not different from a predetermined range.  Please see the explanation in paragraphs 4 above).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Sakai by determining a brightness ratio of a predetermined area on a surface in order to inspect the reflection of light of the surface.
Allowable Subject Matter
8.	Claims 1-20 have been cancelled.
9.          Claims 22-33, are allowed.  The allowable subject matter was indicated in office Action mailed on 09/10/20.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

February 2, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877